MEMORANDUM ***
Maria Adriana Michel, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to remand for abuse of discretion. Castillo-Perez v. I.N.S., 212 F.3d 518, 523 (9th Cir.2000). We deny the petition for review.
The BIA did not abuse its discretion in concluding that the affidavit Michel submitted with her motion to remand failed to satisfy the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Azanor v. Ashcroft, 364 F.3d 1013, 1023 (9th Cir.2004) (recognizing that the affidavit must “[set] forth in detail the agreement that was entered into”). Contrary to Michel’s contention, the ineffective assistance was not plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 597-98 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.